Citation Nr: 1413931	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to a higher initial rating, greater than 10 percent for degenerative joint disease of the right ankle.

3.  Entitlement to a higher initial rating, greater than 10 percent for radiculopathy of the upper right extremity.

4.  Entitlement to a higher initial rating, greater than 10 percent for radiculopathy of the upper left extremity.

5.  Entitlement to a compensable initial rating for degenerative joint disease of the right foot.

6.  Entitlement to a compensable initial rating for degenerative joint disease of the left foot.

7.  Entitlement to an increased rating, greater than 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1988 until July 1988 and from November 1990 until May 1991.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2010 and June 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and the Atlanta RO, located in Decatur, Georgia.  The Veteran appealed from ratings made in these decisions regarding the issues listed above, and perfected his appeals to the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include an Informal Hearing Presentation and some records of VA treatment from VA's Compensation and Pension Records Interchange (CAPRI) system.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.

In a September 2010 statement to VA, the Veteran argued that symptoms associated with bilateral carpal tunnel syndrome were associated with service and were separate and distinct from those symptoms associated with service-connected upper extremity radiculopathy.  Thus, the issue of entitlement to service connection for bilateral carpal tunnel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the entire initial rating period, degenerative joint disease of the left ankle has been productive of X-ray evidence of arthritis and marked limitation of motion, but not ankylosis.

2.  Throughout the entire initial rating period, degenerative joint disease of the right ankle has been productive of X-ray evidence of arthritis and marked limitation of motion, but not ankylosis.

3.  Throughout the entire initial rating period, degenerative joint disease of the left foot has been productive of X-ray evidence of arthritis and pain on use.

4.  Throughout the entire initial rating period, degenerative joint disease of the right foot has been productive of X-ray evidence of arthritis and pain on use.

5.  Throughout the entire initial rating period, radiculopathy of the upper left extremity has been productive of mild incomplete paralysis symptoms.

6.  Throughout the entire initial rating period, radiculopathy of the upper right extremity has been productive of mild incomplete paralysis symptoms.

7.  Throughout the entire rating period on appeal, bilateral pes planus has been productive of severe, but not pronounced, symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for degenerative joint disease of the left ankle have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003-5271 (2013).

2.  The criteria for an initial rating of 20 percent for degenerative joint disease of the right ankle have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003-5271 (2013).

3.  The criteria for an initial rating of 10 percent for degenerative joint disease of the left foot have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003 (2013).

4.  The criteria for an initial rating of 10 percent for degenerative joint disease of the right foot have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003 (2013).

5.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the upper left extremity have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 124a, Diagnostic Code 8515 (2013).

6.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the upper right extremity have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 124a, Diagnostic Code 8515 (2013).

7.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 7276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial and Increased Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeals for higher initial ratings for degenerative joint disease of the ankles and feet as well as higher initial ratings for radiculopathy of the upper extremities are appeals from the initial assignments of a disability ratings in the associated decisions on appeal.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

With regard to the Veteran's appeal for a higher rating for bilateral pes planus, he was previously awarded service connection and assigned an initial disability rating in a prior decision not currently on appeal and not before the Board.  Thus, the Veteran is seeing an increased, rather than initial, rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


Initial Rating for Degenerative Joint Disease of the Left and Right Ankles

In the June 2012 decision on appeal, the Veteran was awarded service connection for degenerative joint disease of the left and right ankles, and initial evaluations of 10 percent were assigned effective, July 17, 2008.  The Veteran's ankle disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5003-5271.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5271 is used for rating the Veteran's limitation of motion of the ankle, while DC 5003 represents arthritis, the underlying source of the disability.  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003 (2013).  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate Codes for the specific joint or joints involved.  Id.

Limitation of motion of the ankle is rated under DCs 5270 and 5271.  Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id.

The Board finds that degenerative joint disease of the ankles has been 20 percent disabling throughout the period on appeal.  Specifically, motion of both ankles has been markedly limited, however neither ankle has been ankylosed.

On private examination in April 2009 it was noted that the Veteran had arthritic ankles, as shown on X-ray imaging.  An attached report of X-ray imaging indicated deviation of the talus and mild osteoporotic changes in the midfoot bilaterally.  During another private examination in March 2012, the Veteran complained of ankle pain bilaterally, but greater on the left side rather than the right.  To that end, the Veteran had mild swelling of the left ankle.  The examining physician noted noticeable impairment in mobility, especially on the left side, with guarding.  X-ray imaging revealed degenerative changes, including at the sinus tarsal joints, and a "significant decrease in range of motion involving the left ankle and subtalar joint of the left foot."

On range of motion testing during his May 2012 VA examination, the Veteran had bilateral plantar flexion to 25 degrees - with pain beginning at 20 degrees - and plantar dorsiflexion to 15 degrees - with pain beginning at 10 degrees.  Following repetitive use testing, the Veteran's range of motion was considered to be  unchanged.  The examiner reported that the Veteran's range of motion was "less movement than normal" and that movement resulted in pain.  The Veteran's ankles were of normal strength, without laxity and were not ankylosed.

As the evidence shows, degenerative changes in both ankles have been verified by X-ray imaging.  Furthermore, the Veteran has complained of pain in the ankles, and such pain has functionally limited his range of motion to a total of 30 degrees - whereas "normal" motion is 65 degrees.  DC 5003 directs that, with X-ray evidence of arthritis, joints are to be rated under the appropriate limitation of motion Code.  Thus, as DC 5271 provides a 20 percent rating for marked limitation of motion, the Board finds such a rating is warranted for both ankles.  Initial ratings of greater than 20 percent are not warranted as DC 5271 does not provide for a schedular rating of greater than 20 percent and the Veteran's ankles are not ankylosed (DC 5270).

Accordingly, the Board concludes that degenerative joint disease of the left and right ankles has been 20 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial Rating for Degenerative Joint Disease of the Left and Right Foot

In the June 2012 decision on appeal, the Veteran was awarded service connection for degenerative joint disease of the left and right feet secondary to bilateral pes planus, and initial noncompensable (zero percent) evaluations were assigned effective July 17, 2008.  The Veteran's foot disabilities are rated under 38 C.F.R. § 4.71a, DC 5003.  As stated above, DC 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion.

Here, there is no Code for limitation of motion of the foot other than those associated with the toes and ankle, as these are the movable joints associated with the feet.  The Veteran has been awarded separate ratings for such disabilities, and thus the only matter left to consider immediately is whether a compensable rating for the Veteran's bilateral degenerative joint disease of the feet is warranted directly under DC 5003.  

The Board finds that the Veteran's feet have been 10 percent disabling throughout the initial rating period on appeal, but not greater.  Specifically, X-ray evidence confirms the presence of arthritis of the feet, and the Veteran has pain with motion and use of his feet.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

On VA examination in March 2009, the Veteran endorsed swelling, heat, redness, fatigability, weakness, pain, lack of endurance, and stiffness in the feet.  He was unable to stand for more than five minutes or walk for more than a quarter of a mile.  On physical examination, there was no objective evidence of painful motion, tenderness, or instability.  An unusual pattern of shoe wear, however, did reveal abnormal weight bearing.  The examination revealed that the Veteran did not have hammertoes, hallux valgus or rigidus, vascular foot abnormalities, pes cavus (claw foot), or malunion/nonunion of the tarsal or metatarsal bones.  

A privately conducted X-ray imaging study of April 2009 revealed posterior calcaneal spurring on the left heel.  During a private examination in March 2012, the Veteran complained of foot pain bilaterally, but greater on the left side rather than the right.  Pain was evident on palpation and ambulation to the mid foot dorsal and plantar, and the Veteran's left foot was swollen.  The Veteran had noticeable impairment in mobility, especially on the left side, and guarding on that side.  X-ray imaging indicated degenerative changes of the feet.

In May 2012, VA examination revealed that the Veteran had arthritis of both feet, but did not have hammertoes, hallux valgus, hallux rigidus, claw foot, nonunion or malunion of the tarsal or metatarsal bones, or weak foot.  He did not use any assistive devices in locomotion.  Imaging studies had been conducted and showed evidence of arthritis of both feet.  With regard to the impact of the Veteran's arthritis of the feet, the only impact on his ability to work was that he could not stand or walk for more than 15 minutes at a time.

The foregoing evidence clearly shows that the Veteran's feet have been productive of painful use, such as while standing and walking, and there is ample X-ray evidence of arthritis of both feet.  However, no Diagnostic Code prescribes a compensable rating for limitation of motion of the bones and joints within the foot specifically.  The Board finds that the Veteran's overall symptomatic picture most closely resembles that of a joint with X-ray evidence of arthritis and pain on motion.  Thus, a 10 percent rating, but no more, should be assigned.  See Lichtenfels, 1 Vet. App. 484.

With regard to the potential applicability of a 20 percent rating under DC 5003, because X-ray evidence does not establish involvement of 2 or more major joints or 2 or more minor joint groups, and the Veteran has had no incapacitating exacerbations, such a rating is not warranted.  38 C.F.R. §4.71a.  Finally, a moderately severe foot injury is not shown; hence, a higher rating under DC 5284 is not for application.  

Accordingly, the Board concludes that the degenerative joint disease of the left and right feet has been 10 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial Rating for Radiculopathy of the Upper Left and Right Extremities

In the August 2010 decision on appeal, the Veteran was awarded service connection for radiculopathy of the upper left and right extremities and granted initial evaluations of 10 percent effective April 17, 2009.  The Veteran's radiculopathies are rated under 38 C.F.R. § 4.124a, DC 8515.  Under this Code, mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. §4.124a, DC 8515 (2013).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Board finds that radiculopathy of the upper left and right extremities has not been more than 10 percent disabling at any time during the initial rating period on appeal.  Specifically, radiculopathy of the upper extremities has been mild, not moderate.

On VA examination in March 2009, the Veteran endorsed numbness running down both arms.  The pain occurred daily and was positional.  Muscle examination revealed that the Veteran maintained active movement against full resistance in the upper extremities bilaterally, and the upper extremities had normal sensation and reflexes bilaterally.  The Veteran's upper extremities were not atrophied, showed no abnormal muscle tone or abnormal muscle movement, and there was no effect to joint function as a result of a nerve disorder.  The examiner opined that the Veteran's neuropathy did not result in nerve dysfunction, but did have a significant impact on the Veteran's occupational capacities in the form of pain.

Private evaluation in June 2009 revealed decreases in motor function throughout those areas associated with the cervical spine.  Reflexes, however, were normal.  The Veteran endorsed radiating neck pain down both arms and into the hands.

On VA examination in October 2010, the Veteran endorsed numbness and tingling in the hands and arms, with continuous pain in the neck, shoulder and arms.  Reflex and sensory examinations were normal bilaterally, as was the Veteran's motor examination.  Electromyography and nerve conduction testing were negative for brachial symptoms, carpal tunnel, or peripheral neuropathy.  The examiner indicated that paralysis and neuritis were absent, while neuralgia was present.  Symptoms had no effect on the Veteran's occupation, while they did affect his ability to do household chores, yard work and participate in sports.

As the foregoing evidence shows, symptoms have been - at most - limited to sensory affects.  There has been no evidence of inclined hand on the ulnar side, middle fingers more extended than normally, atrophy of the muscles, ape hand, incomplete or defective pronation, absence of flexion of any finger or thumb, inability to form a fist, defective opposition or abduction of the thumb, or weakening of the wrist.  The Veteran has endorsed pain, a symptom he is competent to report on, see Layno v. Brown, 6 Vet. App. 465 (1994), and in June 2009 there was evidence of decreases in motor function.  The evidence reflects that these symptoms have been mild at worst, and thus ratings in excess of 10 percent are not warranted.  The Board recognizes that neuralgia was identified on VA examination in October 2010, however, the only schedular rating for neuralgia is available under DC 8715 and is itself only for 10 percent.

The Veteran has argued that VA has not considered his carpal tunnel, and that such disorder should be rated separately.  To that end the Board notes that on VA examination in October 2010, testing revealed that he did not have carpal tunnel syndrome.

Accordingly, the Board concludes that radiculopathy of the upper left and right extremities has been 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Increased Rating for Bilateral Pes Planus

In the March 2009 decision on appeal, the Veteran's 30 percent rating for bilateral pes planus was continued, as effective April 13, 1998.  The Veteran's pes planus, also known as flatfoot, is rated under 38 C.F.R. § 4.71a, DC 5276.  Under this Code, severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, indication of swelling on use, characteristic callosities, is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5276 (2013).  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling.  Id.

The Board finds that throughout the period on appeal, the Veteran's pes planus has not been more than 30 percent disabling.  Specifically, when considering the overall disability picture, service-connected pes planus has been severe, but not pronounced.

On VA examination in July 2008, the Veteran's feet showed evidence of flatfeet, but Achilles alignment was normal on both weight bearing and nonweight bearing.  The forefoot and midfoot were not misaligned, there was no pronation, and there was no other foot deformity of either foot.  The Veteran was able to "strongly stand" on his toes and then on his heels without pain.  The examiner opined that the Veteran's bilateral pes planus had significant general occupational effects as a result of pain.

In April 2009 the Veteran underwent a private examination of the feet.  The physician indicated that the Veteran had "severely marked deformity (pronation, abduction, etc.) that are not improved by orthopedic shoes."  She also reported that the Veteran showed tenderness of the plantar surfaces of the feet and "arthritis of the feet, toes, etc."

On VA examination in February 2012, the Veteran endorsed pain in both feet, with worsening on use, but denied pain on manipulation of the feet or swelling on use.  Extreme tenderness of the plantar surface was absent, as was marked deformity, pronation, inward bowing of the Achilles' tendon, and marked inward displacement.  The Veteran's symptoms were not relieved with the use of arch supports, and the weight-bearing line fell over, or was medial to, his great toe.  The Veteran denied the use of assistive devices when ambulating, such as braces, crutches, or a walker.  The examiner went on to state that the Veteran's flatfoot disability did not affect his ability to work.

On private examination in March 2012, the Veteran reported that he had been seeking treatment from specialists referable to his feet, but that he had not experienced any relief from such treatment.

In May 2012, VA examination revealed that the Veteran did not have hammertoes, hallux valgus, hallux rigidus, pes cavus, nonunion or malunion of the tarsal or metatarsal bones, or weak foot.  He did not use any assistive devices in locomotion.  Following a thorough examination of the Veteran's feet, the examiner described the Veteran's pes planus as "severe" and having been "longstanding enough to alter [his] gait."

As the foregoing illustrates, the Board is presented with a complicated disability picture.  The Veteran has been inconsistent in reporting pain on manipulation and tenderness of the plantar surfaces of the feet - and at no time has "extreme" tenderness or "severe" spasms been described by either VA or private examiners. 

Although both the Veteran and a private physician have indicated that the Veteran's symptoms are not improved with the use of orthopedic aids, the Board finds these reports to be not competent and not credible in turn.  While the Veteran is competent to report whether his symptoms are relieved with the use of orthopedic appliances, see Layno, 6 Vet. App. 465, here such endorsement is not consistent with the record which does not reflect prescriptive or voluntary use of such appliances.  The Veteran may contend that orthopedic appliances do not help, but without trying them, he is not competent to make such a report.  With regard to the April 2009 private examination report, a review of that document suggests that the physician reviewed X-ray imaging but did not conduct any physical examination of the Veteran or his foot.  Furthermore, the conclusion is entirely unsupported by any analysis or rationale, and the Board finds the opinion to be of no probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board has also considered whether a rating of higher than 30 percent may be available under another Code, but finds that one is not.  The only Code with a schedular rating of higher than 30 percent for a bilateral foot disorder is DC 5278 which applies to pes cavus.  Here, however, the May 2012 VA examination reveals that the Veteran does not have pes cavus.

Accordingly, the Board concludes that the Veteran's bilateral pes planus has been 30 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for the disabilities on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disabilities on such bases as X-ray evidence of arthritis, functional loss of motion, pain on motion, level of severity of neurological functional impact, and presence of specific symptomatology.  Thus, the demonstrated manifestations discussed above are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the disabilities currently under consideration, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his service-connected disabilities of the upper extremities, ankles, or feet, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2009.  The Veteran has argued that proper notice was not received until after the March 2009 decision on appeal.  However, the Board notes that all issues currently on appeal were readjudicated in subsequent statements of the case, to include the supplemental statements of the case issued in September 2011 and June 2012, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's appeals regarding the issues of higher initial ratings for ankle, foot and upper extremity disabilities, arise from the appeal of the initial evaluations following the grants of service connection for these disabilities.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran on these issues prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to contacting the Social Security Administration (SSA) to request records from that agency.  The duty to assist was further satisfied by VA examinations in March 2009, October 2010 and May 2012 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While not all VA examiners were provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding feet, ankles, and upper extremities during these examinations, such that review of the claims file was not necessary.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.







	(CONTINUED ON NEXT PAGE)











ORDER

An initial rating of 20 percent, and no higher, for degenerative joint disease of the left ankle is granted.

An initial rating of 20 percent, and no higher, for degenerative joint disease of the right ankle is granted.

An initial rating of 10 percent, and no higher, for degenerative joint disease of the left foot is granted.

An initial rating of 10 percent, and no higher, for degenerative joint disease of the right foot is granted.

An initial rating in excess of 10 percent for radiculopathy of the upper left extremity is denied.

An initial rating in excess of 10 percent for radiculopathy of the upper right extremity is denied.	

A rating in excess of 30 percent for pes planus is denied.	





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


